Citation Nr: 1548510	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-15 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Christopher Aldo Porco, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1992, October 1993 to February 1994, July 2003 to October 2003, January 2004 to June 2004, September 2004 to July 2005, December 2005 to July 2006, July 2007 to September 2007, November 2007 to January 2008, August 2008 to March 2009, July 2009 to December 2009, and March 2010 to April 2010.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Veteran testified at a March 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea.  He was first diagnosed with this disorder in February 2008.  

From November 2007 to January 2008, the Veteran was deployed at Bagram Air Force Base, where he alleges exposure to poor air quality because of sandstorms, jet exhaust fumes, and smoke from a burn pit.  See, e.g., March 2015 Board Hearing Testimony; February 2008 Military Records.  
An April 2014 VA examiner determined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner's rationale for this conclusion was that the service treatment records reflected a diagnosis of sleep apnea in March 2009 and a sleep study in March 2008, neither of which occurred during a period of active service.  

The Board finds this rationale to be insufficient for rating purposes.  Private medical records reflect a diagnosis of sleep apnea in February 2008, and the Veteran returned from deployment at Bagram Air Force Base in January 2008.  The examiner did not address whether the Veteran's sleep apnea was at least as likely as not etiologically related to exposure to poor air quality during his deployments.  Further, the Veteran was deployed three more times after the February 2008 diagnosis of sleep apnea.  The examiner also did not address whether sleep apnea was at least as likely as not aggravated by further deployments, to include exposure to poor air quality during deployments after the Veteran's original diagnosis.
 
Under these circumstances, a remand is needed to obtain another VA examination addressing whether the Veteran's sleep apnea is etiologically related to or aggravated by service, and specifically accounting for the Veteran's exposure to poor air quality during deployments.  The Board notes that the Veteran has indicated exposure to poor air quality during different deployments to Bagram Air Force Base.  See, e.g., February 2008 and October 2006 Military Records.  The record also contains an April 2011 Memorandum from the Department of the Army concerning the air quality at Bagram Air Force Base and the potential health consequences of exposure.  

Finally, any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records relating to the etiology of any diagnosed sleep apnea.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep apnea.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full occupational history and occupational and recreational exposure to poor air quality.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any sleep apnea is etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.

In the rationale, the examiner must specifically address the Veteran's exposure to poor air quality during deployments, and whether sleep apnea is at least as likely as not to be etiologically related to or aggravated by that exposure.  The examiner is advised that the file contains an April 2011 Memorandum from the Department of the Army specifically addresses the air quality at Bagram Air Force Base and the long term health risks associated with the air conditions.
3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. §§3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to his last known address.  The examiner must also indicate whether any notice that was sent was returned as undeliverable.

4.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




